Citation Nr: 1428482	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for seizure disorder of unknown etiology.


REPRESENTATION

Appellant represented by:	Terrence S. Hines, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought.  In April 2011, the Board reopened and remanded the claim for additional development, and the case has been returned for further appellate review.

In July 2011, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record

In November 2013 the Board sought a medical opinion from the Veterans Health Administration (VHA).  In March 2014 the Board provided the Veteran and his representative with a copy of the opinion and the opportunity to submit additional argument, however, the Veteran has not responded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim on appeal.

In August 2011, the Veteran submitted a clinical treatment note from Appalachian Regional Healthcare, which noted that the Veteran was admitted in February 1984 for a knee injury sustained when he had a seizure at home.  The clinician reported a history of seizure disorder for which the Veteran was being treated by Dr. Passidomo.  

The evidence of record contains treatment records from Dr. Passidomo from November 1988 to 1989.  Similarly, medical records from Appalachian Regional Healthcare associated with the claims file are for treatment rendered after 1989.  Accordingly, there appear to be outstanding private medical records for treatment rendered prior to 1988, which are potentially relevant to the Veteran's claim.  As the Veteran has put the VA on notice that private records exist pertaining to his seizure disorder, those records should be obtained.  Also on remand, any ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his seizure disorder at any time.  In particular, the Veteran should be asked to provide a release form for records from Dr. Passidomo prior to November 1988, and Appalachian Regional Healthcare records pertaining to treatment prior to 1989.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Obtain pertinent records of VA treatment which are not duplicates of those contained in the claims file.  Associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

3.  Then, after completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, as well as all evidence received since the August 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



